DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Amendment
The Amendment filed 01/27/2021 has been entered. Claims 1 and 8 have been amended. Claims 2-3 and 9-10 have been canceled. Claims 1, 4-8 and 11-14 are allowable in this application. 

Response to Arguments
Applicant's arguments filed 01/27/2021, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1, 4-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1 and 8:
The closest prior art, Salvagnini et al. (US 20170180706 A1) in view of Qu et al. (US 20180210465 A1) and Medasani et al. (US 20160323516 A1),  does not teach the first zoomed image is fused to the 
None of the prior art teach or fairly suggest the above limitations in combination with the other limitation of Claim(s) 1 and 8. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result. Claims 4-7 and 10-14 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419